Citation Nr: 0515395	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03-28 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing 
loss, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran's case was remanded for additional development in 
January 2005.  It is again before the Board for appellate 
review.


REMAND

The veteran submitted additional medical evidence that was 
received by the Board in December 2004, prior to the Board 
remand.  The evidence included the results of a VA audiogram 
dated in November 2004.  However, the results of the 
audiogram were presented in chart form.  In the Board remand 
dated in January 2005, the RO was requested to have the 
audiogram reviewed to determine if it met the standards for 
acceptance as an examination for rating purposes.  See 
38 C.F.R. § 4.85(a) (2004).  If it did, the audiogram was to 
be included in any determination of a possible higher rating.  
If it did not, that fact should have been noted in the 
supplemental statement of the case issued in March 2005.  The 
results of the November 2004 audiogram remain un-interpreted.  
(It is especially important that these results be considered 
in a claim such as this where the question of whether any 
"staged" rating is warranted since the award of service 
connection from May 3, 2002 is before the Board.  Fenderson 
v. West, 12 Vet. App. 119 (1999).)

The veteran was afforded a VA audiological examination in 
March 2005.  At that time the VA examiner recommended that 
the results of the audiological examination not be used for 
rating purposes due to the fact that the veteran acquired a 
middle ear disease in recent years that causes puretone 
thresholds to fluctuate over time.  He noted that medical 
intervention could significantly impact the veteran's 
disability rating.  He reported that the veteran was 
evaluated by an ear, nose and throat (ENT) physician in March 
2005 and that the record of treatment and diagnosis were 
unavailable.  He recommended that the veteran's hearing be 
reevaluated after any medical treatment was completed.

In an audiology note of the same date as the VA audiological 
examination, the same examiner noted that the veteran had not 
yet been scheduled for an ENT consultation.  He stated that 
the veteran should have a referral directly to the ENT 
physician to consider surgery to correct his hearing loss.  

It is unclear whether the veteran has been examined by an ENT 
physician.  If the veteran has been examined by an ENT 
physician, any reports of treatment and diagnosis should be 
associated with the claims file.  If the veteran has not been 
examined by an ENT physician, he should be scheduled for such 
an examination prior to being scheduled for another VA 
audiological examination and all treatment reports should be 
obtained and associated with the claims file prior to any 
audiological examinations.  

The Board notes that, when service connection was granted in 
March 2003, the RO recognized that loss of hearing acuity was 
in part likely due to an infection.  Nevertheless, the RO 
placed no restriction on the award.  In other words, service 
connection was granted for hearing loss, no matter the cause.  
Consequently, whether hearing acuity is improved by treatment 
or not, it is incumbent upon VA to rate the loss of acuity no 
matter the cause from the time service connection was 
awarded-May 3, 2002.  If this means that different ratings 
be applied for different periods of time because of 
fluctuations in acuity due to infection, then such "staged" 
ratings should be assigned.  Fenderson, supra.  (Note the 
November 2004 audiogram, the results of which appear to 
suggest a worsening of acuity at that point.)

In order to obtain information necessary to properly apply 
the pertinent rating criteria, this case is REMANDED to the 
RO for the following actions:

1.  The veteran should be examined 
by an ENT physician, if he has not 
already been examined.  All reports 
of treatment and diagnosis should be 
associated with the claims file 
prior to scheduling the veteran for 
an audiology examination.  (If the 
veteran has already been examined as 
suggested by treatment notes of 
record, the examination report and 
any associated test results should 
be obtained.)

2.  The veteran should be scheduled 
for a VA audiological examination 
for compensation purposes.  This 
remand and a copy of the claims file 
should be reviewed prior to the 
examination.  Testing should be 
conducted and all results necessary 
to apply pertinent rating criteria 
should be obtained.  If no response 
is obtained at any frequency because 
of the veteran's poor hearing 
acuity, the examiner should 
nevertheless provide a best estimate 
of the puretone threshold, or should 
indicate the maximum score.  This is 
required so that an average may be 
taken from four specific readings as 
required by 38 C.F.R. § 4.85(d).  

The examiner should also be asked to 
interpret the November 2004 test 
results and provide puretone 
averages that can be used to rate 
the veteran for that time.  If there 
is something about those results 
that they can not be used for rating 
purposes (other than the fact that 
the veteran may have had infection), 
the audiologist should explain it in 
detail.

3.  The RO should ensure that all 
necessary test results and 
interpretations are obtained.  If 
not, the examination report should 
be returned to the examiner for 
amendment.  The RO should thereafter 
re-adjudicate the veteran's claim.  
The RO should consider the 
provisions of 38 C.F.R. § 4.86 
(2004) if any test results match an 
exceptional pattern of hearing 
impairment.  The RO should assign 
"staged" ratings as appropriate.  
Fenderson, supra.  If any benefit 
sought is not granted, a 
supplemental statement of the case 
should be issued.  The veteran 
should be given opportunity to 
respond to the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this issue.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

